DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on April 12, 2022 have been entered. Applicant amended claims 1, 4, 5, and 10 and cancelled 2, 3, 11, and 12. Claims 1, 4-10, and 13-20 remain pending in the application.

Response to Arguments
Applicant’s arguments April 12, 2022 with respect to the Non-Final Office Action dated January 14, 2022 have been fully considered but they are not persuasive.
Applicant, in pages 8-9 of applicant’s remarks, argued “Therefore, McLaughlin does not disclose that the response body of the response to the GET request and the response body of the response to the PUT request are described in the same structure”. In supporting above assertion, applicant further argued “For example, as mentioned by the examiner, McLaughlin discloses a response to a GET request in Fig. 5C and discloses a PUT request in Fig. 5E. However, what is disclosed in Fig. 5E of McLaughlin is a PUT request, not a response to a PUT request. McLaughlin discloses a response to a PUT request in Fig. 5F. The structure of the response to the PUT request includes a field "response", which does not appear in the structure of the response to the GET request in Fig. 5C. In this field, there are subfields "developerMessage", "errorCode", and "morelnfo". As explained here, the structure of the response to the PUT request is clearly different from the structure of the response to the GET request”.
In response, the response body to HTTP request method GET as depicted in Fig. 5C of McLaughlin (US PGPUB No. 20150222517) and the response body to HTTP request method PUT as depicted in Fig. 5F have common fields “type”, “value”, and “instanceID” while the response body to HTTP request method PUT have additional field and subfields, as pointed out by applicant. Under broadest reasonable interpretation, response bodies with same format can be interpreted as the structures of both respond bodies having common elements while some additional elements present in either of the respond bodies. If applicant would like “same format” to be interpreted as having identical elements/fields/subfield, the claims need to explicitly recite such characterization.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1:
a communication unit configured to communicate with an external apparatus based on Hypertext Transfer Protocol (HTTP);
 a recording medium configured to record programs corresponding to a plurality of application programming interfaces (APIs); 
a control unit configured to control the communication unit to, in a case where a request regarding any of the plurality of APIs is received via the communication unit, execute the program corresponding to the API regarding which the request is received, and return a response including a response body described in a predetermined data description language syntax structure to the request.
Claim 8:
the control unit is configured to perform control not to receive a request for an API corresponding to a URL represented by a lower hierarchical level among the plurality of APIs without receiving a request for an API corresponding to a URL represented by an upper hierarchical level.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the response body of a response to a request using a second HTTP request method regarding the same predetermined API represented by the predetermined URL are described in the same format of the predetermined data description language syntax structure” in lines 18-21. “same format” have a broad interpretation and therefore, the scope of limitation is unclear. Ambiguity exists in setting a criterion at which the response body of a response to the first HTTP method and a response body of a response to the second HTTP method to be characterized as of same format. Under broadest reasonable interpretation, response bodies with same format can be interpreted as the structures of both respond bodies having common elements while some additional elements present in either of the respond bodies.
Independent claims 1, 10, and 20 recites similar limitation. 
Dependent claim 2-9, 11-19 inherit the same deficiency from their respective independent claims
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 4-7, 9, 10, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin (US PGPUB No. 20150222517), hereinafter, McLaughlin.
Regarding claim 1:
	McLaughlin teaches:
A communication apparatus comprising (Fig. 2 shows various accessory devices including a security camera 110 (communication apparatus) in a communication network environment. Paragraph 0059, lines 1-4, states “Any type of accessory device can be controlled. Examples of accessory devices include door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112.”): 
a communication unit configured to communicate with an external apparatus based on Hypertext Transfer Protocol (HTTP) (Fig. 37 shows communication interface 3736 (communication unit) of an accessory device. Paragraph 0062, lines 1-4, teaches accessory device communicate with the controller (external apparatus) via a protocol as stated “Certain embodiments of the present invention relate to a uniform accessory protocol that facilitates communication by controllers such as controller 102 with one or more accessories such as any or all of accessories 104-112”. Paragraph 0060, lines 19-21, teaches communication protocol can be HTTP as stated “The network can support a standard Internet protocol suite (IP) including, e.g., TCP and HTTP.”); 
a recording medium configured to record programs corresponding to a plurality of application programming interfaces (APIs) (Fig. 37 shows the storage device 3728 (recording medium) of an accessory device. Paragraph 0007, lines 22-25, states “In some embodiments, an accessory can provide an accessory definition record to a controller. The accessory definition record can include complete information about all accessible characteristics of the accessory.”. Paragraph 0544, lines 1-3, states “communication interface module 3970 can provide an API that is usable by other modules to send and/or receive messages to external devices.”); and 
a control unit configured to control the communication unit to, in a case where a request regarding any of the plurality of APIs is received via the communication unit, execute the program corresponding to the API regarding which the request is received, and return a response including a response body described in a predetermined data description language syntax structure to the request (Fig. 5B shows accessory devices receive HTTP GET request and provides an response. Fig. 5C shows response includes a response body described in JSON structure (data description language syntax structure). Paragraph 0171, lines 1-8, states “In response to HTTP GET request 520, the accessory can send an HTTP response providing the requested resource (state information). FIG. 5C shows a portion of an example HTTP response 530 that can be provided in response to the request of FIG. SB. The response includes HTTP response header 532 identifying the response and status ("200 OK") and indicating that the content 534 is formatted as a JSON object as defined by the uniform accessory protocol.”), 
wherein a response body of a response to a request using a first HTTP request method regarding a predetermined API represented by a predetermined Uniform Resource Locator (URL) among the plurality of APIs and   the response body of a response to a request using a second HTTP request method regarding the same predetermined API represented by the predetermined URL are described in the same format of the predetermined data description language syntax structure (Fig. 5B shows http request method GET ( first HTTP request method) for API represented by URL http://doors.local.12345/proto/services/7/charateristics  and Fig. 5C shows response formatted in JSON . Fig. 5F shows response body to HTTP request method PUT (second HTTP request method) to the same API represented by the same URL with the same format of the response body of the HTTP GET request method. Paragraph 0175 describes the same), 
wherein the request using the first HTTP request method is a request to acquire data (Fig. 5A shows HTTP GET for request to get data), and 
wherein the request using the second HTTP request method is a request to change data (Fig. 5E shows HTTP PUT for request to change data.”).
	As to claim 4, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches: 
wherein the first HTTP request method does not have a request body (Fig. 5B shows HTTP GET request method does not have a request body), and 
wherein the second HTTP request method has a request body (Fig. 5E shows HTTP PUT request method has a request body).	
As to claim 5, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches wherein in the second HTTP request method, a syntax structure of a request body of a request and a syntax structure of a request body of a response are the same (Fig. 5E shows syntax structure of HTTP PUT request method and Fig. 5F shows syntax structure of the response body of http PUT request method and both are same).	
As to claim 6, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin teaches further comprising an image capturing unit, wherein the plurality of APIs includes an API for remotely controlling the image capturing unit (Fig. 2 shows various accessory devices including a security camera 110 (image capturing unit) in a communication network environment. Paragraph 0059, lines 1-4, states “Any type of accessory device can be controlled. Examples of accessory devices include door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112.”. Fig. 25A shows plurality of API for controlling the security camera).
As to claim 7, the rejection of claims 1 and 6 are incorporate.  McLaughlin teaches all the limitations of claims 1 and 6 as shown above.
McLaughlin further teaches wherein the plurality of APIs is represented by a Uniform Resource Locator (URL) having a hierarchical syntax structure with respect to each category of remote control (paragraph 0169, lines 1-6, states, “A controller can generate an HTTP GET (PUT) request to a URL constructed in this manner to read (write) a characteristic. Further, the hierarchical structure of URL 500 can be exploited to allow the controller to read from or write to multiple characteristics or multiple services in a single transaction.”).	
As to claim 9, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches wherein the syntax structure of - 53 -10195625US01 the request body is a JavaScript Object Notation (JSON) syntax structure (Fig. 5E shows request body of HTTP PUT request method is JSON syntax structure).
	Regarding claim 10:
	Claim 10 is directed towards a method performed by the communication apparatus of claim 1. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a method performed by the communication apparatus of claim 4. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a method performed by the communication apparatus of claim 5. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a method performed by the communication apparatus of claim 6. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a method performed by the communication apparatus of claim 7. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a method performed by the communication apparatus of claim 9. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a non-transitory recording medium in which is stored a program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 10. Accordingly, it is rejected under similar rationale.
Regarding claim 20:
Claim 20 recites similar limitation as claim 1. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin, in view of Valeva et al. (US PGPUB No. 20150007199), hereinafter, Valeva.
As to claim 8, the rejection of claims 1, 6, and 7 are incorporate. McLaughlin teaches all the limitations of claims 1, 6, and 7 as shown above.		
McLaughlin does not teach wherein the control unit is configured to perform control not to receive a request for an API corresponding to a URL represented by a lower hierarchical level among the plurality of APIs without receiving a request for an API corresponding to a URL represented by an upper hierarchical level.
Valeva  teaches wherein the control unit is configured to perform control not to receive a request for an API corresponding to a URL represented by a lower hierarchical level among the plurality of APIs without receiving a request for an API corresponding to a URL represented by an upper hierarchical level (paragraph 0041 and Fig. 6 teaches hierarchical execution of RESTful API i.e. receiving request for ‘status’ (API corresponding to a URL represented by a lower hierarchical level) after receiving request for immediate higher hierarchical level ‘orders’.  Paragraph 0041 also states “A server can add any of many different types of additional links to facilitate extension of APIs and to facilitate navigation, via subsequent GET requests, carried out by clients as they traverse the hierarchically organized resources available through the API”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLaughlin to incorporate the teaching of Valeva about hierarchical execution of APIs. One would be motivated to do so to provide additional links of newly available resources with lower hierarchies (see at least paragraph 0041, lines 1-6, of Valeva).  
Claim 17 is directed towards a method performed by the communication apparatus of claim 8. Accordingly, it is rejected under similar rationale.

Conclusion
Examiner’s note:  Regarding the limitations of communication unit configured to communicate (claim 1), a recording medium configured to record (claim 1), a control unit configured to control (claim 1), control unit is configured to perform control (claim 8), these invoke 112(f) and therefore need sufficient structure from applicant’s specification. Here, examiner notes that there seems to be support for corresponding structure as digital camera 100 shown in Fig. 1A and prose describing the digital camera in paragraphs 0028-0035 and corresponding algorithm for achieving claimed functions described in the form of flowchart shown in Fig. 8 and prose describing the flowchart in paragraphs 0100-0107.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	May 4, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/NINOS DONABED/Primary Examiner, Art Unit 2444